Citation Nr: 1506398	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  11-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a cervical spine disability prior to August 24, 2014, and in excess of 20 percent after August 24, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the case for additional development in March 2014.  A September 2014 rating decision granted an increased 20 percent rating effective from August 24, 2014.  The issue has been revised to reflect the matter for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required prior to appellate review.  In correspondence dated in October 2014, the Veteran contends, in essence, that an August 2014 VA examination was inadequate and that neurologic symptoms associated with his service-connected disability had increased in severity.  He stated that he continued to experience numbness and tingling down the left arm and that his doctors had decided to severe the nerves at C2 and C3.  

Although the August 2014 examiner is shown to have adequately reviewed the electronic claims file (VBMS), the Veteran's report as to having experienced numbness and tingling down the left arm was not addressed.  The Board notes that VA treatment records were last obtained in July 2014, and that these records include inconsistent reports as to numbness in the upper extremities.  Records show that in April 2012 the Veteran complained of numbness in the hands, but that he subsequently cancelled scheduled electromyography (EMG) studies in May 2012 and July 2012.  Records also show that he reported having numbness in May 2013 and then denied having any numbness in May 2014.  The VA examination revealed no abnormal neurological findings.  However, as noted above, the Veteran insists that he continues to experience numbness and tingling down the left arm and that his doctors had decided to severe the nerves at C2 and C3.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Here, the Board finds the Veteran should be afforded a new VA examination.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the claims file, to include all pertinent reports associated with any neurologic abnormalities to the upper extremities.  All records obtained should be associated with the appellate record.

2.  Thereafter, request that the August 2014 VA examiner, or if unavailable another appropriate medical specialist, review the record to address the Veteran's claims as to increased impairment due to neurologic abnormalities associated with his service-connected cervical spine disability.  Consideration must be given to the Veteran's recent statement that he experiences numbness and tingling down the left arm and that his doctors have advised him to undergoing surgery to severe the nerves at C2 and C3.  He says he frequently has those nerves "burnt".  

All necessary examinations, tests, and studies should be conducted.  An explanation should be provided if the examiner finds that EMG or additional imaging studies are not required for an adequate opinion.
	
Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

